Citation Nr: 0201517	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by no 
more than occupational and social impairment evidenced by 
such symptoms as panic attacks more than once a week, 
depression, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted by the Board in a March 1998 decision.  In a May 1998 
rating decision the RO assigned a 10 percent evaluation from 
July 1995, and in January 1999 the RO assigned a 50 percent 
evaluation from September 1998.  In an April 1999 decision, 
the Board denied an evaluation higher than 10 percent prior 
to September 1998 and denied an evaluation higher than 50 
percent after September 1998.  The instant appeal stems from 
a claim filed in March 2000 wherein the appellant alleged 
that he was being seen and treated on a monthly basis in the 
mental health clinic for his post-traumatic stress disorder.  
In and August 2000 rating decision, the RO confirmed and 
continued the 50 percent evaluation.

The appellant contends that he is entitled to a 100 percent 
evaluation for post-traumatic stress disorder, and testified 
to that effect before the Board in October 2001.  The 
appellant testified that the symptomatology associated with 
service connection post-traumatic stress disorder led to 
suicide attempts, alcohol and drug addiction, divorce and 
estrangement from his children.  He has no social life at 
all.  He could not work because of his health.  He and his 
brother, who is also disabled, took care of each other.  The 
only place he went was to the VA Medical Center to get his 
medications.  He went about every 5-6 months to refill his 
medications.  It would not do him any good to talk to anybody 
any more.  He had very severe panic attacks, which is why 
they had to drug him up.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the August 2000 rating decision, the Statement of the Case 
and the Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment exclusively at the VA Medical Center in Birmingham, 
and this evidence was obtained by the RO.  The appellant has 
not referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  A hearing was conducted 
before the Board and a transcript associated with the claims 
folder.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in August 2000 that specifically 
addressed the question of current symptomatology associated 
with service connected post-traumatic stress disorder.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (2001).  When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in the use of 
descriptive terms.  38 C.F.R. § 4.13 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA Medical Center records were reviewed.  He was seen 
regularly during the appeal period for treatment of his 
HIV/AIDS status and chronic hip pain secondary to bilateral 
septic arthritis.  He was seen by the psychiatric service in 
April 1999 in a walk-in appointment for a medication refill.  
He failed to report for a May 1999 mental health appointment.  
In December 1999 he called in for a refill of his psychiatric 
medications.  He was seen in March 2000 for medication 
management and supportive interaction.  He had increased his 
medication due to recurrence of depression, anhedonia and 
massive feelings of guilt.  He had sleep impairment due to 
recurring nightmares and intrusive thoughts.  He had 
recurring panic attacks.  He was suffering from AIDS and 
severe pain due to a right hip problem that had resulted in a 
gait disturbance.  He was currently taking care of his 
brother who was unable to care for himself.  On mental status 
examination he was alert with clear sensorium.  He was 
anhedonic and depressed in mood.  There was no elation of 
affect.  His speech was not pressured.  No suicidal or 
homicidal ideation was expressed.  He was not delusional.  
His post-traumatic stress disorder was chronic and severe, 
and his Global Assessment of Functioning score was 40.

A VA examination was conducted in May 2000.  It was the 
appellant's contention that his current unemployment was due 
to the effects of his service connected post-traumatic stress 
disorder.  His recent psychiatric and medical progress notes 
were reviewed.  The appellant reported survivor guilt, 
frequent intrusive thoughts and nightmares.  His daughter had 
died in March 1998 and when he thought about her death, it 
brought back memories of Vietnam.  He reported feelings of 
isolation and alienation and avoidance behaviors.  He 
reported an inability to get emotionally close to others 
because he did not trust anybody.  He reported depression and 
loss of interest in pleasurable activities.  He reported an 
inability to concentrate and hypervigilant activities.  On 
mental status examination his thought processes and content 
appeared to be within normal limits.  He denied delusions or 
hallucinations.  He admitted to two prior suicide attempts 
and current suicidal thoughts without a current plan.  He was 
able to maintain minimal personal hygiene and the other 
activities of daily living.  He was fully oriented.  His 
long-term memory was intact.  His short-term memory, 
concentration and judgment were severely impaired.  His 
speech was rapid and his mood was extremely anxious.  His 
anxiety appeared to be masked in underlying depression.  His 
sleep impairment was chronic in nature.  His post-traumatic 
stress disorder symptoms appeared to be frequent and severe 
in nature without real periods of remission in the past year.  
His alcohol and drug abuse was reportedly in full remission.  
His Global Assessment of Functioning score was 45, and was 
indicative of severe social and occupational impairment due 
to post-traumatic stress disorder.  He could not establish or 
maintain effective social and occupational relationships due 
to post-traumatic stress disorder nor could he tolerate 
stressful circumstances.

The appellant has been rated under the schedule for rating 
mental disorders, 38 C.F.R. § 4.130; Diagnostic Code 9411 
(2001).  The criteria for rating post-traumatic stress 
disorder are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The preponderance of the evidence is against a higher 
evaluation as the criteria for a higher evaluation have not 
been demonstrated.  As held in the Board's April 1999 
decision, the appellant's unemployability is due to the 
multiple medical problems associated with AIDS, not post-
traumatic stress disorder.  As was also noted by the Board 
previously, he was granted special monthly compensation on 
account of the need of regular aid and attendance more than 
two years prior to filing his claim for service connection 
for post-traumatic stress disorder.  Dementia secondary to 
HIV infection has been previously diagnosed.  Furthermore, 
the medical evidence developed during this appeal period 
fails to demonstrate occupational and social impairment, with 
deficiencies in most areas that is due to post-traumatic 
stress disorder.  Although he reported suicidal ideation 
during the compensation and pension examination, no ideation 
was expressed in the treatment records and no suicidal 
attempts have been made.  He did not engage in obsessional 
rituals.  His speech, although rapid on VA examination, has 
not been intermittently illogical, obscure, or irrelevant.  
Although the appellant has reported frequent panic attacks 
and some depression has been documented, it has not been 
shown to affect his ability to function independently, 
appropriately and effectively.  Rather, he was caring for 
himself and for his brother, which belies an inability to 
establish and maintain effective relationships.  Impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene has not been documented.  
Although he reportedly has difficulty in adapting to 
stressful circumstances, this in and of itself does not 
support a higher evaluation.  The Board is further persuaded 
that the appellant's disability has not worsened in light of 
the fact that other than taking psychiatric medication, the 
appellant has had but one visit in the mental health clinic 
in 1999 through August 2000.

The Board's conclusion is further supported by Global 
Assessment of Functioning scores between 40 and 45, which 
were noted during the appeal period.  Although the Global 
Assessment of Functioning score does not fit neatly into the 
rating criteria, the Global Assessment of Functioning score 
is also evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  Global Assessment of Functioning scores in 
the reported range depict serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), up to 
the borderline range of some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  The reported 
scores depict a severe post-traumatic stress disorder 
disability, for which the appellant is currently compensated, 
but the scores alone do not entitle the appellant to a higher 
evaluation.  In light of the absence of most of the 
symptomatology consistent with the criteria for the higher 
evaluation, the preponderance of the evidence is against the 
claim.  Furthermore, although we have considered his 
testimony and continuous assertion that he is entitled to a 
100 percent rating, the objective medical evidence of record 
is far more probative as to the actual level of disability 
that is attributable to post-traumatic stress disorder.  The 
objective evidence unquestionably establishes that his 
occupational and social impairments are attributable to non-
service connected HIV/AIDS and that his service connection 
post-traumatic stress disorder has not worsened since the 
Board last reviewed the evidence in April 1999.  Accordingly, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluation for post-traumatic 
stress disorder is adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a high schedular evaluation is 
recognition of substantial interference with employment.  
However, competent, objective evidence of marked inference 
with employment due to post-traumatic stress disorder or 
frequent periods of hospitalization for post-traumatic stress 
disorder has not been shown.  


ORDER

An increased rating for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

